Citation Nr: 0804941	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-31 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.   
 
3.  Entitlement to an initial higher (compensable) rating for 
residuals of a fracture of the third finger of the right 
hand.   
 
4.  Entitlement an initial higher (compensable) rating for 
residuals of a fracture of the ring finger of the left hand.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from May 1983 to June 2004.  
He received various decorations including the Combat Action 
Ribbon.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2004 and August 2005 RO rating 
decisions.  The June 2004 RO decision denied service 
connection for right and left ear hearing loss loss, a right 
shoulder disability, a left knee disability, and for sinus 
tachycardia.  

The August 2005 RO decision granted service connection and a 
noncompensable rating for residuals of a fracture of the 
third finger of the right hand, effective May 13, 2005, and 
granted service connection for residuals of a fracture of the 
ring finger of the left hand, effective May 13, 2005.  

A May 2006 RO decision granted service connection for a left 
knee disability; granted service connection for recurrent 
tachycardia; and granted service connection for a right 
shoulder disability.  Therefore, those issues are no longer 
on appeal.  

The issues of entitlement to an initial higher (compensable) 
rating for residuals of a fracture of the third finger of the 
right hand and entitlement to an initial higher (compensable) 
rating for residuals of a fracture of the ring finger of the 
left hand, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A current right ear hearing loss disability, for VA 
purposes, has not been medically demonstrated.  

2.  The veteran's left ear hearing loss existed prior to 
service and was aggravated by service.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2007).  

2.  Left ear hearing loss was aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in March 2004, a rating 
decision (dated in June 2004) in August 2004, a statement of 
the case in September 2005, and a supplemental statement of 
the case in May 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decision.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty to notify prior to the adjudication in the July 
2007 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained a medical examination in relation to 
these claims.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as sensorineural 
hearing loss, may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Impaired hearing will be considered to be a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels or more; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

One requirement for service connection is the current 
existence of the claimed disability.  With regard to hearing 
loss, 38 C.F.R. § 3.385 defines what constitutes the current 
existence of a hearing loss disability.  For service 
connection, it is not required that a hearing loss disability 
by the standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if such current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet.App. 87 (1992).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. § 
1111.  The presumption is rebutted where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  "[T]he Government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness . . ."  Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003 
(July 16, 2003) (cited at 69 Fed. Reg. 25,178 (May 5, 2004).  
The term "noted" means only conditions that are recorded in 
examination reports.  The existence of conditions prior to 
service reported by the veteran as medical history does not 
constitute a notation of such conditions; however, such 
reports will be considered together with all other material 
evidence in determining the question of when a disease or 
disability began.  38 C.F.R. § 3.304(b)(1).  Determinations 
of whether a condition existed prior to service should be 
"based on thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
... manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  Ibid.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Green v. Derwinski, 1 Vet. App. 320 (1991).  

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2006).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2006).  If the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.  

I.  Right Ear Hearing Loss

The veteran had active service from May 1983 to June 2004.  
He received various decorations including the Combat Action 
Ribbon.  

His service medical records indicate that on a medical 
history form at the time of the May 1983 enlistment 
examination, the veteran checked that he did not have hearing 
loss.  The reviewing examiner also did not refer to any 
hearing problems.  The May 1983 objective enlistment 
examination report noted that the veteran had no ear defects.  
An audiological evaluation showed pure tone thresholds in the 
veteran's right ear of 5, 0, 0, 0, and 0 decibels at 500, 
1000, 2000, 3000, and 4000 Hertz.  The veteran underwent 
numerous audiological evaluations during his over twenty 
years of service.  None of those evaluations showed a hearing 
loss disability in the veteran's right ear as defined by 
38 C.F.R. § 3.385.  

At the time of the March 2004 separation examination, no 
defects were noted with respect to the veteran's ears.  An 
audiological evaluation showed pure tone thresholds in his 
right ear of 15, 14, 10, 0, and 10 decibels at 500, 1000, 
2000, 3000, and 4000 Hertz.  

As noted above, the veteran's service medical records do not 
show any hearing loss disability in either ear as defined by 
38 C.F.R. § 3.385.  There is also no evidence of hearing loss 
within the year after service as required for a presumption 
of service connection.  

A January 2006 VA audiological examination report noted that 
the veteran had a chief complaint of hearing loss in his left 
ear.  He reported that he served in the Navy from 1983 to 
2004 as a communications technician.  He stated that he was 
exposed to gunfire, bombs, and high frequency test tones in 
the Navy.  The veteran indicated that he wore hearing 
protection when he could.  It was noted that he denied any 
occupational noise exposure.  He reported that he had hunted 
in the past and that he did not wear hearing protection.  The 
examiner indicated that pure tone thresholds in the veteran's 
right ear were 25 20, 15, 10, and 20 decibels at 500, 1000, 
2000, 3000, and 4000 Hertz.  The speech recognition score 
using the Maryland CNC Test was 96 percent in the right ear.  
The examiner indicated that the veteran's hearing in his 
right ear was clinically normal.  

There is no current medical evidence indicating a right ear 
hearing loss disability as defined by 38 C.F.R. § 3.385.  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  The provisions of 38 
C.F.R. § 3.385 prohibit the award of service connection for 
hearing loss where audiometric test scores are within the 
established limits.  Hensley v. Brown, 5 Vet.App. 155, 158 
(1993).  Here, the evidence indicates no present right ear 
hearing loss disability, and thus service connection is not 
warranted.  

The veteran has alleged that he incurred right ear hearing 
loss during his period of service.  However, the veteran, as 
a layperson, is not competent to give a medical opinion on 
the diagnosis or etiology of a condition.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

In summary, the Board concludes that the preponderance of the 
evidence is against a finding that the veteran currently 
suffers from right ear hearing loss.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In the absence 
of evidence of the condition in service or presently, the 
claim must be denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   

II.  Left Ear Hearing Loss

The veteran's service medical records indicate that on a 
medical history form at the time of the May 1983 enlistment 
examination, he checked that he did not have hearing loss.  
The reviewing examiner also did not refer to any hearing 
problems.  The May 1983 objective enlistment examination 
report noted that the veteran had no ear defects.  An 
audiological evaluation showed pure tone thresholds in the 
veteran's left ear of 65, 60, 70, 70, and 65 decibels at 500, 
1000, 2000, 3000, and 4000 Hertz.  The veteran clearly had a 
left ear hearing loss disability as defined by 38 C.F.R. 
§ 3.385 at that time.  

The veteran underwent numerous audiological evaluations 
during his over twenty years of service.  All of these 
evaluations showed a hearing loss disability in his left ear 
as defined by 38 C.F.R. $3.385.  At the time of the March 
2004 separation examination, no defects were noted with 
respect to the veteran's ears.  An audiological evaluation 
showed pure tone thresholds in the veteran's left ear of 70, 
75, 80, 70, and 70 decibels at 500, 1000, 2000, 3000, and 
4000 Hertz. 

As noted above, a January 2006 VA audiological examination 
report noted that the veteran had a chief complaint of 
hearing loss in his left ear.  He reported that he served in 
the Navy from 1983 to 2004 as a communications technician.  
He stated that he was exposed to gunfire, bombs, and high 
frequency test tones in the Navy.  The examiner indicated 
that pure tone thresholds in the veteran's left ear were 80, 
80, 80, 120, and 125 decibels at 500, 1000, 2000, 3000, and 
4000 Hertz.  The speech recognition score using the Maryland 
CNC Test was 0 percent in the left ear.  The examiner 
indicated that the veteran's hearing in his left ear was 
severe to profound.  

The Board concludes that there is clear and unmistakable 
evidence that the veteran's left ear hearing loss existed 
prior to service.  See Wagner, supra.  The May 1983 objective 
enlistment examination report showed a left ear hearing loss 
disability as defined by 38 C.F.R. § 3.385.  

Having shown that the veteran's left ear hearing loss 
preexisted service, the next step is to determine whether 
such condition was aggravated by service.  A pre-existing 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during such service, unless clear and unmistakable evidence 
shows that the increase in disability is due to the natural 
progress of the disease.  See Wagner, supra.  

The veteran underwent numerous audiological evaluations 
during service that all showed a left ear hearing loss 
disability as defined by 38 C.F.R § 3.385.  He also received 
the Combat Action Ribbon, so noise exposure during service is 
presumed.  The March 2004 audiological evaluation at the time 
of the veteran's separation from service showed an increase 
in severity of his left ear hearing loss.  The January 2006 
VA audiological evaluation also indicated an increase in 
severity of the veteran's left ear hearing loss since his 
separation from service.  Viewing all the historical evidence 
regarding left ear hearing loss, the Board finds that it 
increased during the veteran's period of service and that 
such increase was not shown to be due to the natural 
progression of the condition.  Therefore, the Board finds 
that the pre-service left ear hearing loss was aggravated by 
service, warranting service connection.  

In sum, the Board grants service connection for left ear 
hearing loss.  The benefit-of-the-doubt rule was considered 
in making this decision.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for right ear hearing loss is denied.  

Service connection for left ear hearing loss is granted.  


REMAND

The other issues on appeal are entitlement to an initial 
higher (compensable) rating for residuals of a fracture of 
the third finger of the right hand and entitlement to an 
initial higher (compensable) rating for residuals of a 
fracture of the ring finger of the left hand.  

The Board finds that the requirements of VA's duty to notify 
and assist the claimant have not been met as to those claims.  
38 U.S.C.A. §§ 5103, 5103a; 38 C.F.R. § 3.159.  The notice 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify the veteran of what information 
or evidence is necessary to substantiate his claims; what 
subset of the necessary information or evidence, if any, the 
claimant is to provide; what subset of the necessary 
information or evidence, if any, the VA will attempt to 
obtain; and a general notification that the claimant may 
submit any other evidence he has in his possession that may 
be relevant to the claim(s).  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

Recently, the U.S. Court of Appeals for Veterans Claims 
(Court) held in Vazquez-Flores v. Peak, No. 05-0355 (U.S. 
Vet. App. January 30, 2008), that for a claim for increased 
compensation, section § 5103(a) requires, at a minimum, that 
the Secretary notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).  Further, under Vazquez, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6. 

Here, a review of the claims folder shows that sufficient 
notice has not been sent to the veteran.  The RO provided the 
veteran with a VCAA notice letter in June 2004.  The notice 
letter did not specifically notify the veteran that he should 
provide evidence of the effect that worsening disabilities 
had on his employment and daily life (such as a specific 
measure or test).  The letters also did not notify the 
veteran that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the of the symptoms of the condition 
for which the disability compensation is being sought, 
including their severity and duration, and their impact on 
employment and daily life.  Thus, on remand the RO should 
provide corrective VCAA notice.  

Accordingly, the case is REMANDED for the following:  

1.  The RO should provide the veteran 
with VCAA notice that is compliant with 
the requirements of Vazquez-Flores v. 
Peak, No. 05-0355 (U.S. Vet. App. Jan. 
30, 2008).  Specifically, the notice 
should advise the veteran that to 
substantiate claims for an initial higher 
(compensable) rating for residuals of a 
fracture of the third finger of the right 
hand and for an initial higher 
(compensable) rating for residuals of a 
fracture of the ring finger of the left 
hand, he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase 
severity of the disability and the effect 
that worsening has on his employment and 
daily life.  The veteran should also be 
afforded a copy of the applicable 
criteria needed for increased (higher) 
ratings under the applicable Diagnostic 
Codes for rating the service-connected 
disabilities on appeal.   

Also advise the veteran that if an 
increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.

In addition, provide examples of the 
types of medical and lay evidence that 
the veteran may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  Thereafter, readjudicate the claims 
for entitlement to an initial higher 
(compensable) rating for residuals of a 
fracture of the third finger of the right 
hand and entitlement to an initial higher 
(compensable) rating for residuals of a 
fracture of the ring finger of the left 
hand.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case to the veteran, and 
provide an opportunity to respond before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


